PER CURIAM.
Theobie and Verlinda Wells, husband and wife, sued the appellees (collectively referred to as the department) for, among other claims, wrongful termination, defamation of character, intentional infliction of emotional distress, and loss of consortium by Verlinda Wells. The suit dealt primarily with Theobie Wells, who had been a department employee. The trial court granted partial summary judgment in favor of the department and all but one of the personnel listed in this lawsuit with respect to their official capacity. The trial court later granted an amended summary judgment as to the department personnel in their individual capacity.1 In essence, the trial court ruled that Theobie and Ver-linda Wells failed to satisfy the notice of claim requirement provided for in section 768.28, Florida Statutes (1993), that Theo-bie Wells violated the terms of a settlement agreement and release, that the plaintiffs’ claims are barred by the doctrine of accord and satisfaction arising out of a federal lawsuit brought by them, and the claims brought by them under 42 U.S.C.2000e (Title VII) are barred by the statute of limitations.
We have reviewed the record and can find no error in'the trial court’s wellwrit-ten judgments.
Affirmed.
ALTENBERND, CHRIS W, and GREEN, OLIVER L„ and SALCINES, E.J., Associate Judges, Concur.

. Jan Curts was not served with process in this suit and therefore was not included in the judgments.